Exhibit 10.1

 

SECOND LOAN MODIFICATION AGREEMENT

 

This Second Loan Modification Agreement (this “Agreement”) is effective as of
the 30th day of December, 2005, by and between 1-800 CONTACTS, INC. (“Borrower”)
and ZIONS FIRST NATIONAL BANK (“Lender”).

 

Recitals

 

A.                                   Borrower executed and delivered to Lender
that certain Promissory Note (Reducing Revolving Line of Credit) dated
February 27, 2004 in the original principal amount of $28,000,000.00 (the
“Note”).

 

B.                                     In connection with the Note, Borrower
executed and delivered to Lender a Restated Loan Agreement dated February 27,
2004, as modified by that certain Loan Modification Agreement dated June 25,
2004 (the “Loan Agreement”).

 

C.                                     Borrower has requested that Lender
increase the amount of the Note and modify certain terms and conditions
contained in the Loan Agreement and Lender has agreed to such increase and
modifications provided, among other things, Borrower executes and delivers this
Agreement to Lender.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Loan Agreement is hereby modified as
follows:

 

1.                                       Except as otherwise expressly provided
herein, terms assigned defined meanings in the Loan Agreement shall have the
same defined meanings in this Agreement.

 

2.                                       The definition for “EBITDA” contained
in Section 1.1 of the Loan Agreement is hereby deleted in its entirety and
replaced with the following:

 

“EBITDA” means net income (excluding extraordinary gains and losses realized
other than in the ordinary course of business up to a maximum of $2,500,000.00)
before interest, taxes, depreciation, and amortization, and other non-cash
charges, including stock-based compensation expenses and foreign currency
translation gains or losses, determined in accordance with generally accepted
accounting principles consistent with the financial statements of Borrower
delivered to Lender.

 

3.                                       The definition for “LIBOR Rate
Applicable Margin” contained in Section 1.1 of the Loan Agreement is hereby
deleted in its entirety and replaced with the following:

 

“LIBOR Rate Applicable Margin” means two percent (2.00%) until the rate changes
pursuant to the terms of the Promissory Note, and thereafter:

 

a.                                       If the Maximum Leverage Ratio is
greater than or equal to two (2.0) but less than two and five-tenths (2.5), two
and twenty-five hundredths percent (2.25%).

 

b.                                      If the Maximum Leverage Ratio is greater
than or equal to one (1.0) but less than two (2.0), two percent (2.00%).

 

--------------------------------------------------------------------------------


 

c.                                       If the Maximum Leverage Ratio is less
than one (1.0), one and seventy-five hundredths percent (1.75%).

 

4.                                       The definition for “Maximum Available
Advance Amount” contained in Section 1.1 of the Loan Agreement is hereby deleted
in its entirety and replaced with the following:

 

“Maximum Available Advance Amount” means (1) $30,000,000.00 at all times that
Borrower’s Minimum Fixed Charge Coverage Ratio is equal to or greater than one
and five-tenths (1.50) but less than two (2.0); (2) $35,000,000.00 at all times
that Borrower’s Minimum Fixed Charge Coverage Ratio is equal to or greater than
two (2.0) but less than two and five-tenths (2.5); or (3) $40,000,000.00 at all
times that Borrower’s Minimum Fixed Charge Coverage Ratio is equal to or greater
than two and five-tenths (2.5).

 

5.                                       The definition for “Prime Rate
Applicable Margin” contained in Section 1.1 of the Loan Agreement is hereby
deleted in its entirety and replaced with the following:

 

“Prime Rate Applicable Margin” means zero percent (0.00%) until the rate changes
pursuant to the terms of the Promissory Note, and thereafter:

 

a.                                       If the Maximum Leverage Ratio is
greater than or equal to two (2.0) but less than two and five-tenths (2.5),
twenty-five hundredths percent (0.25%).

 

b.                                      If the Maximum Leverage Ratio is greater
than or equal to one (1.0) but less than two (2.0), zero percent (0.00%).

 

c.                                       If the Maximum Leverage Ratio is less
than one (1.0), minus twenty-five hundredths percent (-0.25%).

 

6.                                       The definition for “Promissory Note”
contained in Section 1.1 of the Loan Agreement is hereby deleted in its entirety
and replaced with the following:

 

“Promissory Note” means the Replacement Promissory Note (Revolving Line of
Credit) to be executed by Borrower pursuant to Section 2.3 Promissory Note in
the form of Exhibit A hereto, which is incorporated herein by reference, and any
and all renewals, extensions, modifications, and replacements thereof.

 

7.                                       The definition for “Unused Facility Fee
Applicable Margin” contained in Section 1.1 of the Loan Agreement is hereby
deleted in its entirety and replaced with the following:

 

“Unused Facility Fee Applicable Margin” means three hundred seventy-five
hundredths percent (0.375%) until the fee changes pursuant to the terms of the
Loan Agreement, and thereafter:

 

a.                                       If the Maximum Leverage Ratio is
greater than or equal to one (1.0) but less than two and five-tenths (2.5),
three hundred seventy-five hundredths percent (0.375%).

 

2

--------------------------------------------------------------------------------


 

b.                                      If the Maximum Leverage Ratio is less
than one (1.0), twenty-five hundredths percent (0.25%).

 

8.                                       Section 2.1 of the Loan Agreement is
hereby deleted in its entirety and replaced with the following:

 

2.1                                 Amount of Loan

 

Upon fulfillment of all conditions precedent set forth in Section 4 Conditions
to Loan Disbursements, and so long as no Event of Default exists, Lender agrees
to loan Borrower up to forty million dollars ($40,000,000.00) as a revolving
line of credit.

 

9.                                       The first paragraph of Section 2.2 of
the Loan Agreement is hereby deleted in its entirety and replaced with the
following:

 

2.2                                 Nature and Duration of Loan

 

The Loan shall be a revolving loan payable in full upon the dates and upon the
terms and conditions provided in the Promissory Note.  Lender and Borrower
intend the Loan to be in the nature of a line of credit under which Borrower may
repeatedly draw and repay funds on a revolving basis in accordance with the
terms and conditions of this Loan Agreement and the Promissory Note.  The right
of Borrower to draw funds and the obligation of Lender to advance funds shall
not accrue until all of the conditions set forth in Section 4, Conditions to
Loan Disbursements, have been fully satisfied, and shall terminate:  (i) upon
occurrence of an Event of Default or (ii) upon maturity of the Promissory Note,
unless the Promissory Note is renewed or extended by Lender, in which case such
termination shall occur upon the maturity of the final renewal or extension of
the Promissory Note.  Upon such termination, any and all amounts owing to Lender
pursuant to the Promissory Note shall thereupon be due and payable in full.

 

10.                                 Section 2.5 of the Loan Agreement is hereby
deleted in its entirety and replaced with the following:

 

2.5                                 Limitations on Advances

 

Notwithstanding anything to the contrary in the Loan Documents, no advance shall
be made on the Promissory Note if, after making the requested advance, the total
principal amount of all advances outstanding, together with the amount of all
outstanding letters of credit issued against the Promissory Note pursuant to
Section 2.2, Nature and Duration of Loan, will exceed the Maximum Available
Advance Amount.

 

If at any time the aggregate, principal amount of all advances outstanding and
unpaid on, together with the amount of all outstanding letters of credit issued
against, the Promissory Note exceeds the amount allowable under the Maximum
Available Advance Amount, Borrower shall immediately make payment to Lender in a
sufficient amount to bring the amount of such advances and letters of credit
issued back into compliance with the Maximum Available Advance Amount.  If the
foregoing covenant requires prepayment of an advance based on the LIBOR Rate (as
defined in the Promissory Note), such prepayment shall be subject to a
prepayment fee as provided in the Promissory Note.

 

3

--------------------------------------------------------------------------------


 

11.                                 Section 2.7 of the Loan Agreement is hereby
deleted in its entirety and replaced with the following:

 

2.7                                 Non-Use Fee

 

Borrower shall pay to Lender a non-use fee for the Loan for so long as this Loan
Agreement is in effect.  The non-use fee shall be an amount equal to the Unused
Facility Fee Applicable Margin per annum of the unused portion of the Maximum
Available Advance Amount, calculated on the average unused portion of the Loan
for each calendar quarter or portion thereof.  The fee shall be payable
quarterly, in arrears, and shall be due no later than the fifth Banking Business
Day after the first day of the month following each calendar quarter.  Changes
in the Unused Facility Fee Applicable Margin shall take effect on the later of
(i) the first day of the month following forty-five (45) days after the end of
each fiscal quarter of Borrower, or (ii) provided no Event of Default exists,
the first day of the month following receipt by Lender of the monthly financial
statements for the quarter or quarterly financial statements provided in
Section 6.8, Financial Statements and Reports.

 

12.                                 Subsection b. of Section 6.8, Financial
Statements and Reports, is hereby deleted in its entirety and replaced with the
following:

 

b.                                      Borrower shall provide quarterly
unaudited financial statements of Borrower and all Subsidiaries for each fiscal
quarter.  The quarterly unaudited financial statements shall be in a form
reasonably acceptable to Lender.  The unaudited financial statements shall be
delivered to Lender within forty-five (45) days of the end of each applicable
fiscal quarter.  The quarterly unaudited financial statements may be those
submitted by Borrower to the SEC in connection with its 10Q report or, if not,
shall include a certification by the chief financial officers or chief executive
officers of Borrower and the Subsidiaries that the quarterly financial
statements fully and fairly represent Borrower’s and the Subsidiaries’ financial
condition as of the date thereof and the results of operations for the period
covered thereby and are consistent with other financial statements previously
delivered to Lender.

 

13.                                 Subsection a. of Section 6.9 of the Loan
Agreement is hereby deleted in its entirety.

 

14.                                 Subsection b. of Section 6.9 of the Loan
Agreement is hereby deleted in its entirety and replaced with the following:

 

b.                                      Capital Expenditures.  Borrower will not
make any expenditures for tangible fixed or capital assets if, after giving
effect thereto, the aggregate of all such expenditures made by Borrower would
exceed twenty million dollars ($20,000,000.00) for each fiscal year of
Borrower.  Amounts not expended in any fiscal year may be carried over to the
next fiscal year for purposes of this calculation.

 

15.                                 Subsection d. of Section 6.9 of the Loan
Agreement is hereby deleted in its entirety and replaced with the following:

 

d.                                      Minimum Fixed Charge Coverage Ratio. 
Borrower will at all times, and on a Trailing Twelve Month basis, maintain a
ratio of (i) EBITDA less the sum

 

4

--------------------------------------------------------------------------------


 

of Replacement Capital Expenditures, income taxes paid in cash, and dividends or
other equity distributions paid by Borrower to (ii) Net Cash Interest Expense
plus scheduled principal payments made on long term debt (excluding the
principal balance outstanding and due under the Promissory Note at maturity and
excluding scheduled principal payments made on the VisionTec Acquisition Debt)
of not less than one and five-tenths (1.5).

 

Replacement Capital Expenditures means two million dollars ($2,000,000.00) for
Borrower’s fiscal year 2005 and each of Borrower’s fiscal years thereafter.

 

Cash Taxes means expenditures paid for foreign, federal, and state income taxes.

 

Net Cash Interest Expense means interest expenses paid minus interest income
received.

 

16.                                 Subsection e. of Section 6.9 of the Loan
Agreement is hereby deleted in its entirety.

 

17.                                 The third paragraph of Section 6.18 is
hereby deleted in its entirety and replaced with the following:

 

6.18                           Mergers, Consolidations, and Purchase and Sale of
Assets

 

Permitted Acquisition Baskets means any merger involving Borrower or any of the
Subsidiaries or any acquisitions by Borrower or any of the Subsidiaries of all
or substantially all of the assets or business of any person or entity in which
(i) if a merger, Borrower or the Subsidiary is the surviving entity; (ii) the
acquired company operates or the assets are used in the same business lines as
Borrower or any Subsidiaries; (iii) the value (whether cash or other
consideration) paid by Borrower or the Subsidiary does not exceed five million
dollars ($5,000,000.00); and (iv) the aggregate value (whether cash or other
consideration) paid by Borrower and all Subsidiaries for all acquired companies
and assets during the Trailing Twelve Month period does not exceed ten million
dollars ($10,000,000.00).

 

18.                                 Section 6.19 of the Loan Agreement is hereby
deleted in its entirety and replaced with the following:

 

6.19                           Dividends

 

Borrower shall not (a) (i) declare or pay any cash dividends, (ii) purchase,
redeem, retire or otherwise acquire for value any of its capital stock now or
hereafter outstanding, (iii)          make any distribution of assets to its
stockholders, investors, or equity holders, whether in cash, assets, or in
obligations of Borrower, (iv) allocate or otherwise set apart any sum for the
payment of any dividend or distribution on, or for the purchase, redemption, or
retirement of any shares of its capital stock or equity interest, or (v) make
any other distribution by reduction of capital or otherwise in respect of any
shares of its capital stock or equity interests, (b) (i) at any time if an Event
of Default has occurred which has not been waived or cured, (ii) if an Event of
Default would result by such payment or action or exist after such payment or
action, and (iii) if the aggregate amount or value of all such payments,
distributions, and allocations would exceed fifteen million dollars
($15,000,000.00) in any fiscal year of Borrower.

 

5

--------------------------------------------------------------------------------


 

19.                                 The first paragraph of Section 6.20 of the
Loan Agreement is hereby deleted in its entirety and replaced with the
following:

 

6.20                           Loans and Investments

 

Borrower shall not make any loans to, or make any investments in, or pay any
advances of any nature whatsoever to any person or entity, in an aggregate,
outstanding amount greater than five million dollars ($5,000,000.00), except
(i) advances in the ordinary course of business to vendors, suppliers, and
contractors; (ii) Permitted Subsidiary Loans; and (iii) investments in ClearLab
and VisionTec and/or Shayna.

 

20.                                 Borrower shall pay Lender a facility fee of
$72,000.00 concurrent with the execution of this Agreement.

 

21.                                 Except as expressly modified by this
Agreement, all other terms and conditions of the Loan Agreement shall remain in
full force and effect.

 

Dated this 13 day of January, 2006.

 

 

 

 

 

 

 

 

 

1-800 CONTACTS, INC.

 

 

 

 

 

 

By:

 /s/ Robert G. Hunter

 

 

 

 

 

Title:

 VP Finance & Treasurer

 

 

 

 

 

 

 


 


ZIONS FIRST NATIONAL BANK


 


 


 


 


 

 

By:

 /s/ Jim C. Stanchfield

 

 

 

 

 

Title:

 Vice President

 

 

6

--------------------------------------------------------------------------------


 

REPLACEMENT PROMISSORY NOTE

(Revolving Line of Credit)

 

December 30, 2005

 

Borrower:

1-800 CONTACTS, INC.

 

 

Lender:

Zions First National Bank

 

 

Amount:

$40,000,000.00

 

 

Maturity:

February 27, 2007

 

For value received, Borrower promises to pay to the order of Lender at its
Commercial Banking Division, 10 East South Temple, Suite 1500, UT KC15 0321,
Salt Lake City, Utah, 84133, the sum of forty million dollars ($40,000,000.00)
or such other principal balance as may be outstanding hereunder in lawful money
of the United States with interest thereon calculated and payable as provided
herein.

 

Definitions

 

Terms used in the singular shall have the same meaning when used in the plural
and vice versa. As used in this Replacement Promissory Note (this “Promissory
Note”), the term:

 

“Banking Business Day” means any day other than a Saturday, Sunday or other day
on which commercial banks in the State of Utah are authorized or required to
close and, when used in reference to an Interest Period, a day on which dealings
in dollar deposits are also carried on in the London Interbank market and banks
are open for business in London.

 

“Dollars” and the sign “$” mean lawful money of the United States.

 

“Event of Default” shall have the meaning set forth in the Loan Agreement

 

“Interest Period” means, with respect to any advance or balance for which
interest is based on the LIBOR Rate, the period commencing on the date such
advance is made or, as to an existing balance, the date selected by Borrower and
ending, as Borrower may select, on the numerically corresponding day in the
first, second, third or sixth calendar month thereafter, except that each such
Interest Period that commences on the last Banking Business Day of a calendar
month (or on any day for which there is no numerically corresponding day in the
appropriate subsequent calendar month) shall end on the last Banking Business
Day of the appropriate subsequent calendar month;. provided that all of the
foregoing provisions relating to Interest Periods are subject to the following:

 

a.                                       No Interest Period may extend beyond
the termination of the Loan Agreement;

 

b.                                      No Interest Period may extend beyond the
aforesaid Maturity Date or such later date to which it is extended; and

 

c.                                       If an Interest Period would end on a
day that is not a Banking Business Day, such Interest Period shall be extended
to the next Banking Business Day unless such Banking Business Day would fall in
the next calendar month, in which event such Interest Period shall end on the
immediately preceding Banking Business Day.

 

--------------------------------------------------------------------------------


 

“LIBOR Rate” applicable to any Interest Period means the rate per annum quoted
by Lender as its LIBOR Rate, rounded to the nearest thousandth. The LIBOR Rate
shall be related to quotes for the London Interbank Offered Rate from the
British Bankers Association Interest Settlement Rates, Lasser Marshall Inc., or
other comparable services for the applicable Interest Period. This definition of
LIBOR Rate is to be strictly interpreted and is not intended to serve any
purpose other than providing an index to determine the interest rate used
herein. The LIBOR Rate of Lender may not necessarily be the same as the quoted
London Interbank Offered Rate quoted by any particular institution or service
applicable to any Interest Period.

 

“Loan Agreement” means the Restated Loan Agreement dated February 27, 2004,
between Lender and Borrower, together with any exhibits, amendments, addenda,
and modifications.

 

“Prime Rate” means an index which is determined daily by the published
commercial loan variable rate index held by any two of the following banks: J.
P. Morgan Chase & Co., Wells Fargo Bank, National Association, and Bank of
America, N.A. In the event no two of the above banks have the same published
rate, the bank having the median rate will establish the Prime Rate. If, for any
reason beyond the control of Lender, any of the aforementioned banks becomes
unacceptable as a reference for the purpose of determining the Prime Rate used
herein, Lender may, five days after posting notice in Lender’s bank offices,
substitute another comparable bank for the one determined unacceptable. As used
in this paragraph, “comparable bank” shall mean one of the ten largest
commercial banks headquartered in the United States of America. This definition
of Prime Rate is to be strictly interpreted and is not intended to serve any
purpose other than providing an index to determine the variable interest rate
used herein. It is not the lowest rate at which Lender may make loans to any of
its customers, either now or in the future.

 

Revolving Line of Credit

 

This Promissory Note shall be a revolving line of credit under which Borrower
may repeatedly draw and repay funds, so long as no default has occurred
hereunder or under the Loan Agreement.  All disbursements under this Promissory
Note shall be made in accordance with the Loan Agreement and the amount
available for disbursement shall be as provided in the Loan Agreement.

 

This Promissory Note succeeds and replaces that certain Promissory Note dated
February 27, 2004 executed by Borrower in favor of Lender in the original
principal amount of twenty-eight million dollars ($28,000,000.00).

 

Principal and interest shall be payable as follows: Interest accrued is to be
paid monthly commencing January 1, 2006, and on the same day of each month
thereafter.  All principal and unpaid interest shall be paid in full on
February 27, 2007.

 

All payments shall be applied first to fees, then accrued interest, and the
remainder, if any, to principal.

 

Interest shall accrue from the date of disbursement of the principal amount or
portion thereof until paid, both before and after judgment, in accordance with
the terms set forth herein.

 

Prime Rate or LIBOR Rate Election

 

Each advance under this Promissory Note shall initially bear interest based on
the Prime Rate.

 

2

--------------------------------------------------------------------------------


 

Provided no Event of Default has occurred, Borrower may elect at any time and
from time to time to convert the interest rate on all or any portion of the
outstanding principal balance from the Prime Rate based interest rate to the
LIBOR Rate based interest rate by giving Lender two (2) Banking Business Days
written notice of such election, specifying the amount of the outstanding
principal balance to be converted and the Interest Period.  The amount for which
such election is exercised must be two hundred fifty thousand dollars
($250,000.00) or multiples thereof.  An election to convert to the LIBOR Rate
based interest rate may not be changed to the Prime Rate based interest rate
without consent of Lender until expiration of the selected Interest Period.

 

Interest Based on Prime Rate

 

Interest based on the Prime Rate shall be at a variable rate computed on the
basis of a three hundred sixty (360) day year as follows: the Prime Rate
Applicable Margin (as defined in the Loan Agreement) per annum above the Prime
Rate from time to time in effect, adjusted as of the date of any change in the
Prime Rate.

 

Interest Based on LIBOR Rate

 

Interest based on the LIBOR Rate shall be calculated as follows:

 

1.                                       Interest shall be at a rate computed on
the basis of a three hundred sixty (360) day year at a rate equal to the LIBOR
Rate for the applicable Interest Period plus the LIBOR Rate Applicable Margin
(as defined in the Loan Agreement) per annum. .

 

2.                                        Notwithstanding any other provision in
this Promissory Note, if the adoption of any applicable law, rule, or
regulation, or any change therein, or any change in the interpretation or
administration thereof by any governmental authority, central bank, or
comparable agency charged with the interpretation or administration thereof, or
compliance by Lender with any request or directive (whether or not having the
force of law) of any such authority, central bank, or comparable agency, shall
make it unlawful or impossible for Lender to maintain balances based on the
LIBOR Rate, then upon notice to Borrower by Lender the outstanding principal
amount of the balances based on the LIBOR Rate, together with interest accrued
thereon, shall be repaid immediately upon demand of Lender if such change or
compliance with such request, in the reasonable judgment of Lender, requires
immediate repayment or, if such repayment is not required, at the election of
Borrower shall be converted to a balance based on Prime Rate or repaid at the
expiration of the last Interest Period to expire before the effective date of
any such change or request.

 

3.                                       Notwithstanding anything to the
contrary herein, if Lender reasonably determines (which determination shall be
conclusive) that (a) quotations of interest rates are not being provided for
purposes of determining the LIBOR Rate, or (b) the LIBOR Rate does not
accurately cover the cost to Lender of making or maintaining advances based on
the LIBOR Rate, then Lender may give notice thereof to Borrower, whereupon until
Lender notifies Borrower that the circumstances giving rise to such suspension
no longer exist, then (1) the right of Borrower to request interest pricing
based on the LIBOR Rate shall be suspended; and (2) Borrower shall repay in full
the then outstanding principal amount based on LIBOR Rate together with accrued
interest thereon, on the last day of the then current Interest Period applicable
to such balance, or, at Borrower’s option, convert the outstanding principal
balances based on LIBOR Rate to balances based on Prime Rate on the last day of
the then current Interest Period applicable to such balances.

 

3

--------------------------------------------------------------------------------


 

General

 

Borrower may prepay all or any portion of all Prime Rate based balances at any
time without penalty. Any prepayment, in full or in part, of any LIBOR Rate
based balances shall be subject to a prepayment fee if the Original LIBOR Rate
(hereinafter defined) is greater than the Current LIBOR Rate (hereinafter
defined) on the prepayment date. The prepayment fee shall be an amount equal to
the net present value (using the Original LIBOR Rate plus one and five-tenths
percent (1.5%) as the discount rate) of the prepaid principal amount over the
remaining term of the respective Interest Period, times the difference between
(i) the Current LIBOR Rate and (ii) the Original LIBOR Rate times the number of
years and fractional years remaining until the end of the respective Interest
Period. “Original LIBOR Rate” means the LIBOR Rate in effect as of the first day
of the Interest Period applicable to any balances subject to the LIBOR Rate.
“Current LIBOR Rate” means the LIBOR Rate on the date a prepayment of any
balances subject to the LIBOR Rate is made for the Interest Period which most
closely matches the period from the date the prepayment is received until the
end of the Interest Period applicable to the balance prepaid.

 

Any prepayment received by Lender after 2:00 p.m. mountain standard or daylight
time (whichever is in effect on the date the prepayment is received) shall be
deemed received on the following Banking Business Day.

 

Upon default in payment of any principal or interest when due, whether due at
stated maturity, by acceleration, or otherwise, all outstanding principal shall
bear interest at a default rate from the date when due until paid, both before
and after judgment, which default rate shall be 4 percent (4%) per annum above
the foregoing rates and upon maturity of the applicable Interest Periods all
balances bearing interest based on the LIBOR Rate shall be converted to balances
bearing interest based on the Prime Rate.

 

Changes in the Prime Rate Applicable Margin and the LIBOR Rate Applicable Margin
shall take effect, provided no Event of Default exists, on the first day of the
month following receipt by Lender of the quarterly or annual financial
statements as provided in Section 6.8, Financial Statements and Reports, of the
Loan Agreement.

 

If, at any time prior to the maturity of this Promissory Note, this Promissory
Note shall have a zero balance owing, this Promissory Note shall not be deemed
satisfied or terminated but shall remain in full force and effect for future
draws unless terminated upon other grounds.

 

This Promissory Note is made in accordance with the Loan Agreement and is
secured by the collateral identified in and contemplated by the Loan Agreement.

 

If an Event of Default occurs, time being the essence hereof, then the entire
unpaid balance, with interest as aforesaid, shall, at the election of the holder
hereof and without notice of such election, become immediately due and payable
in full.

 

If an Event of Default occurs, Borrower agrees to pay to the holder hereof all
collection costs, including reasonable attorney fees and legal expenses, in
addition to all other sums due hereunder.

 

This Promissory Note shall be governed by and construed in accordance with the
laws of the State of Utah.

 

Borrower acknowledges that by execution and delivery of this Promissory Note,
Borrower has transacted business in the State of Utah and Borrower voluntarily
submits to, consents to, and waives any

 

4

--------------------------------------------------------------------------------


 

defense to the jurisdiction of courts located in the State of Utah as to all
matters relating to or arising from this Promissory Note. EXCEPT AS EXPRESSLY
AGREED IN WRITING BY LENDER AND EXCEPT AS PROVIDED IN THE ARBITRATION PROVISIONS
IN THE LOAN AGREEMENT, THE STATE AND FEDERAL COURTS LOCATED IN THE STATE OF UTAH
SHALL HAVE SOLE AND EXCLUSIVE JURISDICTION OF ANY AND ALL CLAIMS, DISPUTES, AND
CONTROVERSIES, ARISING UNDER OR RELATING TO THIS PROMISSORY NOTE. NO LAWSUIT,
PROCEEDING, OR ANY OTHER ACTION RELATING TO OR ARISING UNDER THIS PROMISSORY
NOTE MAY BE COMMENCED OR PROSECUTED IN ANY OTHER FORUM EXCEPT AS EXPRESSLY
AGREED IN WRITING BY LENDER.

 

Borrower hereby waives presentment for payment, demand, protest, notice of
protest, notice of protest and of non-payment and of dishonor, and consent to
extensions of time, renewal, waivers or modifications without notice and further
consent to the release of any collateral or any part thereof with or without
substitution.

 

 

Borrower:

 

 

 

1-800 CONTACTS, INC.

 

 

 

 

 

By:

 /s/ Robert G. Hunter

 

 

 

 

 

Title:

 VP Finance & Treasurer

 

 

5

--------------------------------------------------------------------------------